MEMORANDUM OPINION


No. 04-05-00079-CV

CENTRAL PARK MALL JOINT VENTURE and Morris D. Jaffe, Jr. a/k/a Doug Jaffe,
Appellants

v.

Barry Lee HARRIS d/b/a Amanda’s Fine Gifts,
Appellee

From the County Court at Law No. 2, Bexar County, Texas
Trial Court No. 285445
Honorable Karen Crouch, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   June 15, 2005

DISMISSED
            Appellants have filed a motion to dismiss this appeal stating that the parties have settled all
issues in dispute.  The motion contains a certificate of service to appellee, who has not opposed the
motion.  Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1). 
Costs of the appeal are taxed against appellants.
                                                                                    PER CURIAM